Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yue et al. (US 2017/0342309- cited by Applicant) in view of Eluru et al. (US 2020/0102487). 	With respect to independent claim 1, Yue discloses a method comprising: 	introducing a pre-flush fluid into at least a portion of a subterranean formation, the pre-flush fluid comprising a chemical additive, wherein the chemical additive comprises a clay control agent ([0012] and [0037]); and 	introducing a treatment fluid comprising a scale inhibitor into the portion of the subterranean formation after at least a portion of the pre-flush fluid has been introduced into the portion of the subterranean formation ([0012] and claim 16). 	Regarding claim 1, Yue discloses a method of introducing a fluid comprising a chemical additive into a subterranean formation, wherein the chemical additive comprises a clay control agent ([0037]). However, Yue fails to expressly disclose wherein the clay control agent comprises a chemical having the structural formula instantly claimed. Eluru teaches a treatment fluid comprising a chemical additive, wherein the chemical additive comprises a clay control agent, and wherein the clay control agent has 
    PNG
    media_image1.png
    126
    293
    media_image1.png
    Greyscale
the following structural formula ([0039] and [0041]):


Replacing the clay control agent disclosed by Yue with the clay control agent taught by Eluru is but a simple substitution of one known equivalent clay control agent for another, performing the same function for the same purpose. It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to make this simple substitution as it has been held “[W]hen a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.” KSR at 1395 (citing United States v. Adams, 383 US 39, 50-51 (1966)). 	With respect to independent claim 11, Yue discloses a method comprising:
 	introducing a pre-flush fluid into at least a portion of a subterranean formation, the pre-flush fluid comprising a chemical additive, wherein the chemical additive comprises a clay control agent ([0012] and [0037]); 	introducing a treatment fluid comprising a scale inhibitor into the portion of the subterranean formation after at least a portion of the pre-flush fluid has been introduced into the portion of the subterranean formation ([0012] and claim 16); and 	introducing an after-flush fluid into the portion of the subterranean formation after at least a portion of the scale inhibitor has been introduced into the portion of the subterranean formation, the after-flush fluid comprising the chemical additive ([0012], [0037], and claims 3 and 16).

    PNG
    media_image1.png
    126
    293
    media_image1.png
    Greyscale
Regarding claim 11, Yue discloses a method of introducing a fluid comprising a chemical additive into a subterranean formation, wherein the chemical additive comprises a clay control agent ([0037]). However, Yue fails to expressly disclose wherein the clay control agent comprises a chemical having the structural formula instantly claimed. Eluru teaches a treatment fluid comprising a chemical additive, wherein the chemical additive comprises a clay control agent, and wherein the clay control agent has the following structural formula ([0039] and [0041]):


Replacing the clay control agent disclosed by Yue with the clay control agent taught by Eluru is but a simple substitution of one known equivalent clay control agent for another, performing the same function for the same purpose. It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to make this simple substitution as it has been held “[W]hen a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.” KSR at 1395 (citing United States v. Adams, 383 US 39, 50-51 (1966)).
 	With respect to independent claim 18, Yue discloses a method comprising:
 	introducing a pre-flush fluid into at least a portion of a subterranean formation, the pre-flush fluid comprising a chemical additive, wherein the chemical additive comprises a clay control agent ([0012] and [0037]); 	introducing a treatment fluid comprising a scale inhibitor into the portion of the subterranean formation after at least a portion of the pre-flush fluid has been introduced into the portion of the subterranean formation ([0012] and claim 16); and 	introducing an after-flush fluid into the portion of the subterranean formation after at least a portion of the scale inhibitor has been introduced into the portion of the subterranean formation ([0012], [0037], and claims 3 and 16).

    PNG
    media_image1.png
    126
    293
    media_image1.png
    Greyscale
Regarding claim 18, Yue discloses a method of introducing a fluid comprising a chemical additive into a subterranean formation, wherein the chemical additive comprises a clay control agent ([0037]). However, Yue fails to expressly disclose wherein the clay control agent comprises a chemical having the structural formula instantly claimed. Eluru teaches a treatment fluid comprising a chemical additive, wherein the chemical additive comprises a clay control agent, and wherein the clay control agent has the following structural formula ([0039] and [0041]):


Replacing the clay control agent disclosed by Yue with the clay control agent taught by Eluru is but a simple substitution of one known equivalent clay control agent for another, performing the same function for the same purpose. It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to make this simple substitution as it has been held “[W]hen a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.” KSR at 1395 (citing United States v. Adams, 383 US 39, 50-51 (1966)).
 	With respect to depending claims 2, 12, and 19, Yue discloses further comprising allowing at least a portion of the scale inhibitor to adsorb onto a rock surface in at least a portion of the subterranean formation ([0032] and claim 2). 	With respect to depending claim 3, Yue discloses introducing an after-flush fluid into the portion of the subterranean formation after at least a portion of the scale inhibitor has been introduced into the portion of the subterranean formation ([0012], [0037], and claims 3 and 16).
 	With respect to depending claims 4, 13, and 20, Yue discloses further comprising: 	shutting in the well bore for a predetermined period of time ([0032] and claim 4); and 	allowing one or more produced fluids in the subterranean formation to flow from the formation and through the well bore after the predetermined period of time has ended ([0032] and claim 4). 	With respect to depending claims 5, and 14, Yue discloses a  wherein the scale inhibitor comprises a phosphonic acid ([0036]). However, Yue fails to expressly disclose wherein the phosphonic acid scale inhibitor may be one of those instantly claimed. 
Regarding claim 1, Yue discloses a method of introducing a fluid comprising a scale inhibitor, wherein the scale inhibitor comprises a phosphonic acid ([0036]). However, Yue fails to expressly disclose wherein the phosphonic acid scale inhibitor may be one of those instantly claimed. Eluru teaches a treatment fluid comprising a scale inhibitor, wherein the scale inhibitor may be bis(hexamethylene triamine penta(methylene phosphonic acid)) ([0044]). Replacing the phosphonic acid scale inhibitor disclosed by Yue with the phosphonic acid scale inhibitor taught by Eluru is but a simple substitution of one known equivalent phosphonic acid scale inhibitor for another, performing the same function for the same purpose. It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to make this simple substitution as it has been held “[W]hen a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.” KSR at 1395 (citing United States v. Adams, 383 US 39, 50-51 (1966)). With regard to the remaining materials of the Markush group, the Office considers these as obvious variants to those disclosed by the reference, and, therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to alternatively include such phosphonic acid scale inhibitors. 	With respect to depending claim 6, the combination of Yue and Eluru teaches a pre-flush fluid comprising the chemical additive instantly claimed (see above). Since the same composition as claimed is taught, the composition would naturally act in the same manner as claimed, i.e., it would increase wettability of at least a portion of a rock surface.  If there is any difference between the composition taught and that of the instant claims, the difference would have been minor and obvious insofar as because it has been held "Products of identical chemical composition cannot have mutually exclusive properties."  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties Applicant discloses and/or claims are necessarily present.  See MPEP 2112.01(I), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775,227 USPQ 773 (Fed Cir 1985), In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Warren Corp v D F Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY 1934).  	With respect to depending claim 7, Yue discloses wherein the pre-flush fluid further comprises a scale inhibitor at a concentration smaller than the amount of the scale inhibitor in the treatment fluid ([0037] and claim 7). 	With respect to depending claims 8, 15, and 16, Yue discloses wherein the chemical additive is present in the pre-flush fluid ([0012] and [0037]). Although silent to wherein the amount of chemical additive is that which is instantly claimed, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to provide for an amount of chemical additive in the subterranean formation as claimed insofar as because it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) 	Furthermore, obviousness can be shown in a predictable art when a difference between the claimed ranges is virtually negligible absent any showing of unexpected results or criticality. In re Brandt, 886 F. 3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018). The instant specification fails to explicitly establish the instantly claimed chemical additive concentration as critical (see page 7 lines 11-23) and it is unclear if any unexpected results are achieved by using the instantly claimed chemical additive concentration. In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969)
With respect to depending claim 9, Yue discloses wherein the scale inhibitor is present in the treatment fluid in an amount of less than about 10% by volume of the fluid (claim 9). 
With respect to depending claims 10 and 17, Yue discloses wherein the pH in the portion of the subterranean formation is “from about 4 to about 8” (claim 10). Although silent to wherein the pH is “less than about 8,” as instantly claimed, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to provide for a pH in the subterranean formation as claimed insofar as because it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	Wilson, Jr. (US 2012/0118645) teaches choline chloride clay control agents.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVI T. SKAIST whose telephone number is (571)272-9348. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AVI T SKAIST/               Examiner, Art Unit 3674


/WILLIAM D HUTTON JR/              Supervisory Patent Examiner, Art Unit 3674